FILED
                              NOT FOR PUBLICATION                           SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL HERNANDEZ,                                 No. 08-74982

               Petitioner,                        Agency No. A091-737-195

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Miguel Hernandez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order and denying his motion to remand. Our



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam), and the denial of a motion to remand, Movsisian v. Ashcroft,

395 F.3d 1095, 1098 (9th Cir. 2005), and we review de novo questions of law,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review Hernandez’s challenges to the IJ’s finding of

removability and to the IJ’s pretermission of his application for 212(c) relief

because he failed to exhaust these claims before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      The agency did not abuse its discretion in denying a continuance where

Hernandez did not demonstrate good cause. See 8 C.F.R. § 1003.29 (IJ may grant

motion for a continuance for good cause shown); Baires v. INS, 856 F.2d 89, 92-93

(9th Cir. 1988).

      The BIA did not abuse its discretion in denying Hernandez’s motion to

remand because the expungement of Hernandez’s convictions pursuant to Cal.

Penal Code § 1203.4 did not eliminate the immigration consequences of the

convictions. See Ramirez-Castro v. INS, 287 F.3d 1172, 1174-75 (9th Cir. 2002).




                                           2                                      08-74982
Hernandez’s remaining contentions are unavailing.

PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                 3                   08-74982